DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
 
Response to Amendment
The arguments filed on 12/24/2020 have been entered.  Claim 1 has been amended.  Claim 5 has been cancelled.  Claim 11 has been added.  Claims 1-4 and 6-11 are currently pending in this application, with claim 1 being independent.
	
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claim 1 recites the limitation "the power feeding conductor” in lines 9 and 10.  There is insufficient antecedent basis for this limitation in the claim.	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama, et al (US PG Publication 2012/0326931), hereafter Murayama, in view of Mayer (US PG Publication 2008/0278391).

Regarding claim 1, Murayama teaches an antenna module comprising: 
a substrate
(Fig. 3A - Base substrate 36);
a chip antenna element mounted on the substrate
([0033] and Fig. 3A – A wireless IC chip 10, which is included in component 15 and processes wireless signals for antenna pattern 35, is mounted on the base substrate 36), 
the chip antenna element configured to perform wireless communication using a wireless signal of a first frequency band
([0033] – The wireless IC chip 10 processes signals in a 13.56-MHz band); and
a loop antenna including an antenna pattern formed on the substrate and surrounding the chip antenna element
(Fig. 3A - Antenna pattern 35 formed on the base substrate 36
Figs 9A and 9B - The antenna pattern 35 surrounds the component 15, which includes the wireless IC chip 10).
Murayama does not teach
the antenna pattern configured to perform wireless communication using a wireless signal of a second frequency band,
wherein the chip antenna element is operated by power fed exclusively through the power feeding conductor, and
the antenna pattern is operated exclusively by power fed in a contactless manner from outside.
In the same field of endeavor, Mayer teaches the limitations not taught by Murayama, including
the antenna pattern configured to perform wireless communication using a wireless signal of a second frequency band
([0008] - FIG. 5 shows an embodiment of a dual-band (two frequency bands) antenna with a shorted loop slot antenna and a spiral antenna),
wherein the chip antenna element is operated by power fed exclusively through the power feeding conductor
([0037] – The electronic chip can thus be supplied with electrical power by the shorted loop slot antenna
[0046] and Fig. 1 - To achieve power matching, the feed position F of the electronic chip 4 and the width W of the loop slot 12 can be adjusted), and
the antenna pattern is operated exclusively by power fed in a contactless manner from outside
([0008] - FIG. 5 shows an embodiment of a dual-band antenna with a shorted loop slot antenna and a spiral antenna
[0044] - The invention further provides for the use of the dual-band antenna in a contactless data storage medium.  The power supply can thus be achieved contactlessly in two different frequency bands).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murayama, which includes feeding power to an antenna element and antenna patterns, to include Mayer’s teaching of the loop and spiral antenna pattern configured to perform wireless communication using a wireless signal of a second frequency band and the chip operated by power supplied through a power feed, where the loop and spiral antenna pattern is operated by the power feed in a contactlessly, for the benefit of combining the loop and spiral antenna patterns with similar geometrical structures so that the interference between the two antennas is minimal (see [0009]).
	
Regarding claim 2, Murayama, in view of Mayer, teaches the antenna module as set forth in claim 1.
Murayama further teaches

(Fig. 14 – The base substrate 36A includes a first layer 35B and a second layer 35B’ in which the antenna pattern 35 is formed), 
the antenna pattern includes: 
a first loop pattern that is formed like a loop in a first layer of the two layers
([0069] and Fig. 14 – The antenna pattern 35 includes a first antenna pattern 35B that preferably has a substantially circular shape, formed like a loop in the first layer 35B of the two layers);
a second loop pattern that is formed like a loop in a second layer of the two layers
([0069] and Fig. 14 – The antenna pattern 35 includes a second antenna pattern 35B’ that preferably has a rectangular portion, formed like a loop in the second layer 35B’ of the two layers), 
the second loop pattern at least partially overlapping the first loop pattern in a thickness direction of the substrate
(Fig. 14 – The second antenna pattern 35B’ at least partially overlapping the first antenna pattern 35B in a direction of the substrate 36A); and 
a connecting portion connecting the first loop pattern and the second loop pattern to each other
(Fig. 14 - The first antenna pattern 35B is connected to the second antenna pattern 35B’, as shown). 

Murayama further teaches
wherein the chip antenna element is positioned in a vicinity of a center of the antenna pattern
(Fig. 1A or 1B and Fig. 14 - Component 5, which includes the wireless IC chip 10, is positioned in a vicinity of a center of the antenna pattern 35B’).
Regarding claim 4, Murayama, in view of Mayer, teaches the antenna module as set forth in claim 1.
Murayama further teaches
wherein the substrate includes an antenna formed region in which no conductor or circuit is formed except for a power feeding conductor for the chip antenna element and an impedance matching circuit constituted by a passive element
([0048] and Fig. 9B – An antenna formed region includes a loop-shaped electrode 20, which is attached to the flexible base substrate 36, functions as an impedance matching circuit between the wireless IC chip 10 and the antenna patterns 35
[0049] – The component 15 is a power feeding circuit 15, where the power feeding circuit 15 is also attached to the flexible base substrate 36), and 
the chip antenna element and the antenna pattern are formed in the antenna formed region
(Fig. 9B - The wireless IC chip 10 and the antenna pattern 35 are formed in the antenna formed region).

Murayama further teaches
wherein the antenna pattern is a loop pattern that is wound at least twice
(Fig. 14 – Antenna pattern 35 that includes patterns 35B and 35B’ is wound at least twice).

Regarding claim 11, Murayama, in view of Mayer, teaches the antenna module as set forth in Claim 1.
Murayama further teaches
wherein the chip antenna element is operated exclusively at the first frequency band
([0033] – The wireless IC chip 10 processes signals in a 13.56-MHz band).
Mayer further teaches
the antenna pattern is operated exclusively at the second frequency band
([0008] - FIG. 5 shows an embodiment of a dual-band (two frequency bands) antenna with a shorted loop slot antenna and a spiral antenna).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murayama, in view of Mayer, which includes feeding power to an antenna element and antenna patterns, to include Mayer’s teaching of the loop and spiral antenna pattern configured to perform wireless communication using a wireless signal of a second frequency band and the chip operated by power supplied through a power feed, where the loop and spiral .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama, in view of Mayer, and further in view of Orihara, et al (US PG Publication 2015/0333389), hereafter Orihara.
Regarding claim 7, Murayama, in view of Mayer, teaches radio equipment.
Murayama further teaches comprising:
the antenna module as set forth in claim 1
([0045] and Fig. 3A – A wireless communication device 1 includes a wireless communication module 5 and the antenna pattern 35); and 
an electrical circuit configured to perform wireless communication with outside using the antenna module
([0033] - The wireless IC chip 10 includes a clock circuit, a logic circuit, and a memory circuit).
Murayama, in view of Mayer, does not teach a battery configured to feed power to the antenna module.  
In the same field of endeavor, Orihara teaches the limitation not taught by Murayama, in view of Mayer, including
a battery configured to feed power to the antenna module
([0054] – An antenna module is supplied with electric power from a battery pack).  
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama, in view of Mayer, and further in view of Orihara, and further in view of Jow, et al (US PG Publication 2019/0094570), hereafter Jow.

(The equivalent citation from US Provisional Application# 62/562,655, to which US PG Publication 2019/0094570 has priority, is shown below.

Citation Used		Equivalent Citation from US Provisional Application
[0033]                      - [0032]).

Regarding claim 8, Murayama, in view of Mayer, and further in view of Orihara, teaches the radio equipment as set forth in claim 7.
Murayama, in view of Mayer, and further in view of Orihara, does not teach wherein the battery is positioned near the substrate so as not to overlap a direction in which communication is performed by the chip antenna element.

wherein the battery is positioned near the substrate so as not to overlap a direction in which communication is performed by the chip antenna element
([0021] - Substrate 115 includes one or more surfaces suitable for mounting antenna 140.  Substrate 115 may be employed both as a mounting platform for chip-based circuitry
[0033] and Fig. 2A - Battery 265 being disposed between antenna 240 and central region 201, near substrate 215, such that battery 265 does not overlap antenna 240). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murayama, in view of Mayer, and further in view of Orihara, which includes communication using an antenna module, to include Jow’s teaching of positioning a battery near a substrate while not overlapping communication of an antenna for the benefit of a potential reduction in electromagnetic coupling between battery 265 and antenna 240 which may result in an increased gain for the antenna 240 (see [0032]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama, in view of Mayer, and further in view of Orihara, and further in view of Ogawa, et al (US PG Publication 2013/0114564), hereafter Ogawa.
Regarding claim 9, Murayama, in view of Mayer, and further in view of Orihara, teaches the radio equipment as set forth in claim 7.  

In the same field of endeavor, Ogawa teaches the limitation not taught by Murayama, in view of Mayer, and further in view of Orihara, including 
wherein the electrical circuit includes a controller, and the controller performs such a control that a period of transmission performed by the chip antenna element does not overlap a period of transmission performed by the antenna pattern 
([0153] As method for avoiding this situation, an SRS is not transmitted by a terminal in the subframe corresponding to the elements, which do not satisfy the above-mentioned condition, of the SRS hopping pattern applied to each of a plurality of antenna, but the SRS is transmitted in a subframe which corresponds to the elements forming the reference pattern and which is closest to the subframe.  For example, as shown in FIG. 14, when the transmission interval of the SRS hopping pattern applied to the antenna other than the primary antenna is 5 ms, the SRS is not transmitted with the SRS resource corresponding to 5 ms, but is transmitted with the SRS resource (4 ms or 6 ms) previous or subsequent to the SRS resource.  The subframe in which the SRS is transmitted may be set to a subframe positioned before and closest to the subframe corresponding to the elements not satisfying the condition or a subframe positioned subsequent to and closest to the subframe – *The SRS transmissions are made by the antennae of the terminal during separate time periods, avoiding overlapping transmission intervals between the antennae and the antennae elements
[0164] - The functional blocks described in the above-mentioned embodiments are typically realized as an integrated circuit.  The functional blocks may be implemented by individual chips, or all or a part thereof may be implemented by a single chip).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murayama, in view of Mayer, and further in view of Orihara, which includes communication using an antenna module, to include Ogawa’s teaching of applying different transmission time intervals to a plurality of antenna to avoid overlapping transmission intervals between the antennae and the antennae elements for the benefit of reducing interference between transmission sequences (see [0108]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama, in view of Mayer, and further in view of Orihara, and further in view of Shin, et al (US PG Publication 2016/0198037), hereafter Shin.
Regarding claim 10, Murayama, in view of Mayer, and further in view of Orihara, teaches the radio equipment as set forth in claim 7.
Murayama, in view of Mayer, and further in view of Orihara, does not teach further comprising: a sensor; a battery case housing therein the battery; a body chassis supporting the sensor and the battery case; and a body cover attached to the body chassis and covering the sensor and the battery case.

further comprising: a sensor 
([0013] - Sensor);  
a battery case housing therein the battery
([0250] – A battery cover);
a body chassis supporting the sensor and the battery case
([0104] - The battery configured to be embedded in the terminal body
[0221] – The mobile terminal includes supporters to support the sensor); and 
a body cover attached to the body chassis and covering the sensor and the battery case
([0151] and Fig. 1C – The mobile terminal 100 will generally include a case (for example, frame, housing, cover, and the like) forming the appearance of the terminal, where the case is formed using a front case 101 and a rear case 102 – The housing front and rear case cover the sensor and battery cover).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murayama, in view of Mayer, and further in view of Orihara, which includes communication using an antenna module, to include Shin’s teaching of a mobile terminal with a body cover attached to the body chassis and covering the sensor and the battery case for the benefit of shielding the battery, to prevent separation of the battery 191, and to protect the battery 191 from an external impact or from foreign material (see [0187]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sung, et al (US PG Publication 2012/0274148), hereafter Sung, teaches a contactless power transmission device and electronic device having the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 10 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641